Citation Nr: 0911038	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for residuals of back and neck 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

As a member of the Alabama National Guard, the appellant has 
verified active duty for training (ACDUTRA) service from 
November 12, 1975, to April 3, 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, Regional 
Office (RO), which reopened the service connection claim for 
residuals of back or neck injury, and ultimately denied 
service connection.  

Service connection for residuals back or neck injury was 
previously denied in a January 2002 Board decision.  Although 
the RO reopened the claim and ultimately denied service 
connection (see also April 2005 Rating Decision), the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue 
is appropriately captioned as above. 


FINDINGS OF FACT

1.  In a January 2002 decision, the Board denied the 
appellant's claim of service connection for residuals of back 
or neck injury, which was previously denied in a December 
1996 rating decision; the appellant was provided notice of 
the decision and of his appellate rights.  

2.  The appellant did not appeal the January 2002 decision, 
and such decision became final.  

3.  The evidence received since the Board's January 2002 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the appellant's service 
connection claim for residuals back or neck injury.


CONCLUSIONS OF LAW

1.  The Board's unappealled January 2002 decision that denied 
service connection for residuals back or neck injury is 
final.  38 U.S.C.A. §§ 5104, 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.1100, 20.1104 (2002) (current version 
2008).  

2.  Evidence received since the Board's January 2002 rating 
decision is not new and material; the claim of entitlement to 
service connection for residuals back or neck injury is 
therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§§ 3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant on May 2004 and 
January 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial. 
 
Legal Criteria and Analysis

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, the appellant initially filed a service 
connection claim for residuals back or neck injury in August 
1996.  In a December 1996 rating decision, the RO denied 
service connection for residuals back or neck injury on the 
basis that a neck or back disability was not incurred in or 
aggravated by active duty service or a period of ACDUTRA.  
The RO considered the appellant's Alabama National Guard 
service treatment records (STRs), dated November 1984; 
service personnel records; and private treatment records from 
Monroe City Hospital, dated December 1983 to August 1996, 
containing complaints of neck and lower back pain.  The 
appellant perfected an appeal of the RO's December 1996 
rating decision.  In August 1999, the Board remanded the 
service connection claim for residuals back or neck injury 
for further development, including verifying the appellant's 
periods of ACDUTRA and contacting the National Personnel 
Records Center (NPRC) and the Alabama State Military 
Department, Office of Adjutant General, for a complete copy 
of the appellant's STRs.  That development was completed and 
the case was returned to the Board for appellate review.    

In a January 2002 decision, the Board denied service 
connection for residuals back or neck injury on the basis 
that there is no medical evidence showing any neck or back 
injury during the appellant's period of ACDUTRA.  The 
appellant was notified of his appellate rights.  Because the 
appellant did not appeal the Board's January 2002 decision, 
such decision became final, based on the evidence then of 
record.  38 U.S.C.A. §§ 5104, 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.1100, 20.1104 (2002) (current version 
2008).  The evidence of record when the Board decided the 
claim in January 2002 included the appellant's STRs, dated 
September 1975 to November 1984; private treatment records, 
dated February 1997 to October 1997; a response from the 
NPRC; statements and written argument submitted by or on 
behalf of the appellant, including statements from two fellow 
service members; and a March 1998 Hearing Officer Hearing 
Transcript.  

In May 2004, the appellant sought to reopen his service 
connection claim for residuals back or neck injury.  In a 
November 2004 rating decision, the RO denied the appellant's 
application to reopen on the basis that new and material 
evidence had been received.   

Evidence associated with the claims folder since the November 
2004 rating decision includes statements and written argument 
submitted by or on behalf of the appellant; and VA treatment 
records from Dothan Outpatient Clinic, dated July 2003 to May 
2004.

In December 2004, the appellant sought to reopen his service 
connection claim for residuals back or neck injury once 
again.  In an April 2005 rating decision, the RO granted the 
appellant's application to reopen his service connection 
claim and denied service connection.  

Evidence associated with the claims folder following the 
April 2005 decision includes statements and written argument 
submitted by or on behalf of the appellant; medical records 
from the VA Medical Center (VAMC) in Montgomery, Alabama, 
dated September 2003 to May 2005; and medical and workman's 
compensation records from Vanity Fair Mills, dated October 
1976 to November 1976.

In April 2005, the appellant sought to reopen his service 
connection claim for residuals back or neck injury once 
again.  In a January 2006 rating decision, the RO again 
granted the appellant's application to reopen his service 
connection claim and denied service connection.  
 
Evidence associated with the claims folder following the 
January 2006 decision includes statements and written 
argument submitted by or on behalf of the appellant; and 
duplicate copies of evidence/records already associated with 
the claims folder, including medical and workman's 
compensation records from Vanity Fair Mills, dated October 
1976 to November 1976.      

On review, the Board finds that new and material evidence has 
not been received to reopen the service connection claim for 
residuals back or neck injury.  Although some of the 
evidence/records received, including the appellant's records 
from the Montgomery VAMC and Vanity Fair Mills, is new 
evidence in that the records were not previously submitted to 
agency decisionmakers (see 38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
appellant's claim.  

In this regard, in a September 2006 "Statement in Support of 
Claim" (VA Form 21-4138) and his May 2007 Substantive Appeal 
(VA Form 9), the appellant states that his in-service back 
and neck injury occurred two months before his October 1976 
back injury at Vanity Fair Mills, sometime in August 1976, 
and requests that the VA obtain his treatment records of his 
back and neck injury from Fort Rucker, Alabama.  However, the 
Board finds that VA has fully developed the appellant's 
claim.  As noted, VA obtained the appellant's STRs from the 
Alabama State Military Department, Office of Adjutant 
General, and received a negative response from the NPRC 
regarding the appellant's STRs.  

Further, review of the appellant's STRs are negative for any 
notation of any neck or back disability in-service.  The 
Board also notes that the claimed injury occurs outside of 
the appellant's period of ACDUTRA.  As noted, "material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Although the appellant's statement is 
credible (see Justus, 3 Vet. App. at 513), it does not relate 
to whether the appellant's back or neck disability occurred 
in or was caused by active duty service since review of the 
record yields no evidence of any back or neck injury during 
the appellant's period of ACDUTRA.  

In fact, the evidence of record, including newly submitted 
evidence/records, weighs against the appellant's service 
connection claim for residuals back or neck injury.  For VA 
compensation purposes, the appellant had no active military 
service; although he had a period of ACDUTRA from November 
1975 to April 1976, he was not disabled from any injury 
incurred in the line of duty during this period.  Further, 
the appellant claims and the evidence of record reveals that 
the appellant's claimed injury to his neck and back occurred 
either on August 1976 or sometime in 1980, outside the 
appellant's period of ACDUTRA from November 12, 1975, to 
April 3, 1976.  See October 1976 "Standard Form for 
Employer's Supplemental 


Report of Injury; Handwritten Statements from Two Service 
Members, received August 1997.  The Court of Appeals for 
Veterans Claims has held that evidence weighing against an 
appellant's claim is not sufficient evidence to reopen such 
claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).

In sum, in light of the above discussion, the Board finds 
that all evidence submitted since the Board's January 2002 
decision is not considered new and material for the purpose 
of reopening the service connection claim for residuals back 
or neck injury.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of back or neck injury has 
not been received, and the claim is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


